EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 7/13/2021 has been entered.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 7/12/2021, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.  The lined-through references are duplicate citations of references previously cited on a PTO 1449 or PTO 892. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 7/13/2021 obviates all objections and rejections made in the Office action mailed 2/3/2021.  The closest prior art is Li et al (PLOS ONE, Vol. 11, No. 4, E0153359, April 13, 2016, printed as pages 1/15-15/15, including pages 1/3-3/3 of Supporting Information, cited in a prior action).  Li et al teach the distribution of samples and detecting the presence or absence of amplification reaction in the distributed samples for the purpose of investigating amplification uniformity, optimizing the total time for required for incubation, and subtracting background noise (e.g., paragraphs bridging pages 7/15-8/15 and 8/15-9/15).  Li et al teach that only the end-point of the reaction was routinely measured in the prior art (e.g., Li et al at the paragraph bridging pages 9/15-10/15).  The prior art does not teach or suggest determining the presence or absence of amplification reaction in a first and second population at a series of time points, and determining a ratio of the number of analysis regions with a detectable signal in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699